Citation Nr: 1528802	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-27 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an eye disability, claimed as myopia, visual floaters, night blindness, dry eye syndrome, and acute atopic conjunctivitis.

2.  Entitlement to a rating in excess of 30 percent for sinusitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The Veteran served on active duty from June 1971 to July 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for an eye disability and granted service connection for sinusitis and assigned a 10 percent rating, effective August 31, 2009.  In August 2013, the RO increased to 30 percent the Veteran's rating for sinusitis.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that he has an eye disability due to service.  Specifically, he contends that his pre-existing myopia progressed at an abnormally high rate during service due to continuous and severe eyestrain associated with his job duties as a communications center shift supervisor.  He reported that he required corrective lenses within a year of entering service and that he had to wear eyeglasses to perform his job duties.  He also contends that he has been treated for vitreous floaters, night blindness, and dry eye syndrome as a result of his degenerative myopia. 

The Veteran's service treatment records show that on May 1971 pre induction report of medical history, the Veteran reported wearing glasses.  On May 1971 pre-induction examination, refractive error was noted.  A July 1972 record notes an eyewear prescription and on July 1972 optometry note, the record indicates that the Veteran's vision "has become bad."  Moreover, on July 1973 periodic examination, worsening vision in both eyes is shown.  However, on June 1974 separation examination, the Veteran's vision appears to have improved to the acuity shown upon entrance to service.  

The question remains whether the claimed eye disability(ies) is a congenital disease or developmental defect  and whether there was aggravation of a pre-existing disorder or service incurrence of an eye disorder.

Generally, a congenital disease or defect is not service connectable as a matter of express VA regulation.  See 38 C.F.R. §§ 3.303(c), 4.9.  The only possible exception is if there is evidence of additional disability due to aggravation during service of the congenital disease, but not defect, by superimposed disease or injury. See VAOPGCPREC 82-90.

VA's General Counsel has held that a congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  This General Counsel opinion concluded that a defect differed from a disease in that a defect is "more or less statutory in nature" while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at p. 2.

Congenital or developmental defects, including refractive errors of the eyes, are not "diseases or injuries" within the meaning of applicable statutes and regulations.   38 C.F.R. §§ 3.303(c) , 4.9, 4.127.  Myopia is considered to be a form of refractive error.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Topic 10 (December 29, 2007).  Actual pathology, other than refractive error, is required to support impairment of visual acuity.  Id.
Service connection may be granted for hereditary diseases that either first manifest themselves during service or which pre-exist service and progress at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990) published at 55 Fed. Reg. 43253(1990) (a reissue of General Counsel Opinion 008-88 (September 27, 1988).

Accordingly, a medical examination must be conducted to ascertain the nature and etiology of any diagnosed eye disability, to include whether the refractive error shown to have pre-existed the Veteran's military service was aggravated beyond the normal progress of the disease during his period of military service. 

Additionally, regarding the Veteran's claim for an increased rating for sinusitis, an April 2012 rating decision awarded service connection for sinusitis and assigned a 10 percent rating.  Correspondence from the Veteran received later that month expressed disagreement with the rating assigned.  An August 2013 rating decision then assigned an increased 30 percent rating for sinusitis; however, correspondence from the Veteran received in November 2013 expresses disagreement with the rating assigned.  The AOJ has not issued a SOC in this matter.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of any (and all) updated clinical records of any VA treatment the Veteran has received for his eyes.

2.  Arrange for an examination of the Veteran to determine the existence, nature, and etiology of any and all eye disabilities diagnosed during the pendency of the appeal.  The Veteran's entire electronic record, including this remand, must be made available to the examiner for review.  Based on examination of the Veteran and review of his record, opinions should be provided as to the following:

(a)  Diagnose all current eye disability entities and indicate whether each was present during service.

(b)  Indicate which, if any, diagnosed disability is considered to be a congenital disease or defect.  Under VA law, a defect differs from a disease in that the former is considered "more or less stationary in nature" while the latter is "capable of improving or deteriorating." 

(c)  With respect to any diagnosed congenital disease, was such aggravated beyond the normal progress of the disease during or due to the Veteran's military service?

(d)  If any eye disability is a congenital defect, was there any superimposed injury in service that resulted in additional eye disability?

(e)  Is there any eye disability that did not exist prior to service that is otherwise at least as likely as not (a 50% or greater probability) directly related to the Veteran's service?  

The examiner is again advised of the following:

(i)  The Veteran's pre-induction examination notes an assessment of refractive error.
(ii)  On July 1973 periodic service examination, worsening vision is shown.
(iii)  On June 1974 separation examination, visual acuity is shown to be the same as at entrance to service.

The examiner must provide a complete rationale for all opinions offered.

3.  Then review the record and readjudicate the claim of service connection for an eye disability.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

4.  Regarding the matter of the rating for sinusitis, review the determination and if it remains denied, issue an appropriate SOC in the matter.  The Veteran and his representative should be advised of the time limit for perfecting the appeal, and afforded the opportunity to do so.  If this occurs, the matter should also be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




